Citation Nr: 0930769	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1986 to June 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.  In August 2008, this matter was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on her part is required.


REMAND

In the August 2008 Board remand, the RO was directed to 
arrange for an audiological evaluation of the Veteran to 
determine the current severity of her bilateral hearing loss 
disability (as she testified that such disability had 
worsened since she was last evaluated in July 2003).  

The RO arranged for an audiological evaluation.  The Veteran 
failed to report for the evaluation scheduled in February 
2009.  The record reflects that a January 2009 letter was 
sent to the Veteran to a [redacted] Road address.  Such letter 
was returned undeliverable January 21, 2009.  It was also 
noted that the VA Medical Center had a different address in 
their records.  The record contains nothing indicating that 
the Veteran received notification of the examination, or the 
consequences of failing to report for such examination before 
the issuance of the June 2009 supplemental statement of the 
case (SSOC).  She is advised that in such circumstance the 
claim is decided based on the evidence of record (which does 
not show bilateral hearing loss disability warranting a 
compensable rating).

Because action ordered in the Board's August 2008 Remand was 
not completed, this matter must be remanded, once again, for 
more complete development and adjudicatory action.  See 
Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  Compliance with the 
Board's remand instructions is not a discretionary matter.  
The RO should be well aware by now that when the Board fails 
to return a case to the RO for completion of actions ordered 
in a remand that were not completed, and the Board's decision 
is appealed, the Court (either by endorsement of a Joint 
Motion by the parties or by Memorandum Decision vacating the 
Board's decision) routinely, under the Stegall precedent, 
returns the case to the Board for completion of the action 
the Board sought in the remand.

Finally, as noted in the August 2008 Board remand, this 
appeal is from the initial rating assigned with the award of 
service connection and staged ratings are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for a VA 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
the current severity of her bilateral 
hearing loss disability.  A copy of the 
correspondence to the Veteran notifying 
her of the examination should be 
associated with the claims file (the RO 
should ensure that the address is 
correct).

2.	The RO should then readjudicate the 
claim (to include consideration of the 
possibility of "staged ratings", if 
indicated).  If it remains denied, the 
RO should issue an appropriate SSOC and 
give the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




